Fourth Court of Appeals
                                 San Antonio, Texas
                                       JUDGMENT
                                     No. 04-19-00393-CV

                                 STATE FARM LLOYDS,
                                       Appellant

                                              v.

                                     Stephen A. VEALE,
                                          Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CI-10370
                        Honorable Michael E. Mery, Judge Presiding

 BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
the appeal are taxed against the appellant.

       SIGNED March 11, 2020.


                                               _________________________________
                                               Liza A. Rodriguez, Justice